Citation Nr: 1527352	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for costochondritis, also claimed as Tietze's Syndrome and atypical chest pain.

2.  Entitlement to service connection for right cubital tunnel syndrome.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to a compensable initial rating for a migraine disorder.  

6.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia with myofascial pain syndrome, also claimed as chronic pain syndrome.

7.  Entitlement to a compensable initial rating for bilateral restless leg syndrome.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the neck, formerly rated as cervical strain.

9.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the low back, previously rated as lumbar strain.

10.  Entitlement to a compensable initial rating for pseudofolliculitis barbae.

11.  Entitlement to apportionment of the Veteran's disability compensation payments on behalf of his children.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to January 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and a December 2010 rating decision of the VA RO in St. Petersburg, Florida.

The Veteran was afforded a February 2015 Travel Board hearing, a transcript of which has been associated with the record.  The Veteran's file is all now either in the Virtual VA file or the Veterans Benefits Management System (VBMS) electronic files.

In September 2009 the Veteran filed a Notice of Disagreement to a December 2008 rating decision denying the issues of entitlement to service connection for hematochezia, epistaxis, hearing loss, and G6PD deficiency.  Although a December 2010 Statement of the Case was issued, the Veteran specifically limited his February 2011 Substantive Appeal to those issues included on the cover page.  As such, these other issues are not before the Board at this time.

Further, the December 2008 rating decision denied the issues of entitlement to service connection for insomnia, also claimed as a sleep disorder; anxiety disorder claimed as mental disorder; and chronic pain syndrome.  In September 2009 the Veteran filed a Notice of Disagreement as to these issues.  The Veteran also disagreed with the rating assigned for his myofascial pain syndrome.  In a December 2010 rating decision service connection for fibromyalgia (claimed as chronic pain syndrome) was granted, as was service connection for dysthymia with insomnia (also claimed as anxiety, depression and sleep disorder), and service connection for bilateral restless leg syndrome.  The Board observes that as such, some of the issues were combined.  The Veteran was notified that these represented a complete grant of benefits in a December 2010 Statement of the Case, and in February 2011 he perfected his appeal as to the evaluation for bilateral restless leg syndrome, and fibromyalgia, which are included on the cover page, but not as to the issue of a higher rating for dysthymia.  As such, this issue is not before the Board.

In September 2012 the Veteran raised the issue of paralysis of the sciatic nerve; however, this has not yet been addressed by the Agency of Original Jurisdiction (AOJ), and as such the Board does not have jurisdiction to review it.  This issue is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for costochondritis, right cubital tunnel syndrome, epididymitis, and gastritis, and for a compensable rating for restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is an equipoise of the evidence that the Veteran's migraine disorder more nearly approximate prostrating attacks on average once a month over the last several months.  Very frequent completely prostrating and prolonged attacks have not been shown.

2.  Symptoms of fibromyalgia occurred nearly constantly throughout the period on appeal.

3.  During the course of the February 2015 Travel Board hearing, it was noted that the Veteran wished to withdraw from consideration the issues of entitlement to higher ratings for cervical strain, lumbar strain, and pseudofolliculitis barbae.  This was confirmed in writing in February 2015.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 30 percent for migraine headaches have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 40 percent for fibromyalgia have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.71, Diagnostic Code 5025 (2014).

3.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the neck have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

4.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the low back have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).

5.  The criteria for withdrawal of the issue of entitlement to a compensable rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examination in October 2008.  There is no evidence that any VA error in notifying or assisting the Appellant reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Under Diagnostic Code 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraines are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2014).

The Veteran's migraine disorder was service connected and rated as noncompensably disabling effective January 16, 2008.  

At a VA examination in 2008 the Veteran was experiencing migraines approximately three times a week.  By 2009 the Veteran reported experiencing nearly daily headaches.  He described his migraines as increasing in intensity and frequency, with added symptoms to include nausea, vomiting, light sensitivity, fatigue, blurred vision, and irritability.  A May 2010 treatment record included an impression of migraines that were increasing in intensity and frequency, and referred him to neurology.  A June 2010 neurology consult referenced the Veteran's post-traumatic headaches, indicating that they occurred twice daily with pain at an 8 of 10, and included photophobia.  In February 2011 the Veteran reported experiencing painful migraine attacks averaging at least once a month over the previous several months.  Medical treatment records from 2011 show that the Veteran's medication was increased to treat his migraines.  

In September 2012 the Veteran described experiencing terrible pain from his migraines, necessitating that he wear sunglasses constantly.  He reported that he had to stay in a dark room when he experienced incapacitating headaches, approximately two to four times a month.  In addition, the Veteran reported that he used Sumatriptan and Meclizine for his headaches, with the latter medication to help relieve nausea due to his migraines.  The Veteran submitted a journal recording the frequency of his migraines, and documenting related symptoms to include vomiting, light sensitivity, nausea, fatigue, blurry vision, and irritability.  His journal shows that he experienced eight migraines in one month.  It is not shown that each was incapacitating.

At his February 2015 Board hearing the Veteran reported having a severe migraine headache at least weekly.  He described these attacks as lasting up to six hours, and he indicated that they affected his work.  He was at that time working part time in customer service.  

Review of the more recent medical evidence fails to reveal complaints of continuing severe and incapacitating headaches.  Overall, the Board concludes that the current symptoms, as confirmed by the medical evidence more nearly approximate 30 percent disabling impairment.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates a 30 percent rating under Diagnostic Code 8100.  The Veteran's migraines are characterized by very frequent headaches but not all completely prostrating and or prolonged attacks productive or capable of producing severe economic inadaptability.  In this regard, the Board notes that the Veteran has described having headaches that occurred at least weekly, in other words, at least four times per month.  Some are also accompanied by nausea, vomiting, and sensitivity to sound and light.  The Veteran has described having to lie in a dark room during his migraines.  These symptoms are commensurate with those described for the 30 percent rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Resolving all doubt in favor of the Veteran, based on the above-cited evidence, a rating of 30 percent, but no higher, is warranted, based on Diagnostic Code 8100.

The Board has considered the assignment of staged ratings, but finds this is not warranted.

Fibromyalgia

The Veteran's fibromyalgia was granted and rated as 20 percent disabling effective January 16, 2008.  Under diagnostic code 5025 for fibromyalgia, a 20 percent rating is assigned when there are episodic symptoms present more than one-third of the time.  A maximum 40 percent rating is assigned for symptoms which are constant, or nearly constant, and refractory to therapy.

VA examination from October 2008 discussed the Veteran's myofascial pain syndrome and fibromyalgia together, described as chronic pain.  The symptoms included fatigability, headaches, sleep disturbances, stiffness, Raynaud's-like symptoms, and paresthesias.  Flare-ups were triggered by emotional stress and overexertion, and resulted in increased pain.  Symptoms were present with extreme cold.  Symptoms were constant, occurring more than two thirds of the time.  The Veteran was treated with medication, physical therapy, and trigger point injections.  The Veteran reported that he was unable to continue his work.  The examiner indicated that there was no pathology to render a diagnosis.

Treatment records in 2008 show the Veteran's fibromyalgia was stable on medication.  In February 2011 the Veteran reported that his fibromyalgia was severely painful, with tender points, especially in major joints.  He also reported experiencing fatigue, stiffness, irritable bowel syndrome and depression related to his fibromyalgia.  He reported that his "episodes" were nearly constant.  The Board observes that depression is separately service connected. .

The Veteran contends that he is entitled to a higher rating, and at his February 2015 Board hearing he specifically requested a 40 percent rating.  He has consistently reported experiencing constant symptoms of chronic pain throughout the period on appeal, and the VA examiner in 2008 characterized the Veteran's symptoms as being present more than two thirds of the time, which the Board finds more nearly approximates the criteria of "near constant" symptoms.  His reports of such chronic pain were received during the same time period that VA treatment records reflected his fibromyalgia was stable on medication, such that he has not received relief for his described symptoms, which approximates the criteria for symptoms that are "refractory to therapy."  Therefore, resolving reasonable doubt in the Veteran's favor, a higher rating is warranted throughout the period on appeal, and an initial rating not to exceed 40 percent for fibromyalgia is granted.  

A 40 percent rating is the schedular maximum for fibromyalgia.  Therefore, no higher schedular rating is available for this disability.

The Board has considered the assignment of staged ratings, but finds this is not warranted.

Extraschedular Consideration 

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran's disability picture-to include symptoms related to his headaches that result in prostrating attacks and/or prolonged attacks, to include light and noise sensitivity and throbbing pain, and symptoms related to his fibromyalgia, such as his chronic pain- is not so unusual or exceptional in nature as to render his schedular rating inadequate. 

The service-connected migraine and fibromyalgia disabilities have been evaluated under the applicable criteria that specifically contemplates the level of occupational impairment caused by this level of disability.  Thus, referral for extraschedular consideration in not indicated. 

Cervical Spine, Lumbar Spine, and Pseudofolliculitits Barbae

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. §§ 20.204(c) (2014).

At his February 2015 Travel Board hearing, and again in a written document received that month, the Veteran expressed his desire to withdraw his appeal as to the issues of higher ratings for cervical strain, lumbar strain, and pseudofolliculitis barbae.  The Veteran has withdrawn his appeal regarding the issues of entitlement to:  an initial rating in excess of 10 percent for cervical strain, an initial rating in excess of 10 percent for lumbar strain; and, an initial compensable rating for pseudofolliculitis barbae, and there remain no allegations of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


ORDER

A 30 percent rating for the Veteran's migraine disorder is granted subject to the laws and regulations governing the award of monetary benefits.  

A 40 percent rating for the Veteran's fibromyalgia is granted subject to the laws and regulations governing the award of monetary benefits.  

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the neck is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the low back is dismissed.

The appeal as to the issue of entitlement to a compensable rating for pseudofolliculitis barbae is dismissed.


REMAND

The Veteran claims entitlement to service connection for costochondritis, right cubital tunnel syndrome, epididymitis, and gastritis.  Each of these disabilities was treated and diagnosed during service.  Although the Veteran's representative has suggested that these disabilities should be service connected on the basis of continuity and chronicity, none of these disabilities falls within the purview of a recognized chronic disease that can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013).  

The Veteran was afforded an October 2008 VA examination for these disabilities, wherein the examiner opined that there was no diagnosis due to lack of pathology for costochondritis and cubital tunnel syndrome.  The examiner did not provide adequate reasoning for these opinions.  The Board notes that the Veteran's history of chest pain in service, and reports of experiencing pain in the ribs and chest wall since service were discussed in the history section of the examination report but not in the opinion section, which failed to explain how there was a lack of pathology to render a diagnosis.  Similarly, concerning cubital tunnel syndrome the examiner failed to provide any reasoning for his conclusion that there was a lack of pathology to render a diagnosis.  The examiner did not discuss the Veteran's service treatment notes that included the possibility of a double crush phenomenon of his arm following a motor vehicle accident in 2007.  The Veteran has reported that he experiences painful limited range of motion, and numbness in his elbow joint, hand and fingers.   

The October 2008 VA examination determined that the Veteran's testicles were normal, and provided no diagnosis because the condition of epididymitis had been resolved.  Nevertheless, the Veteran's history of epididymitis in service suggests that it may have been a chronic condition.  Since the examination, the Veteran has reported that he experiences symptoms of epididymitis to include swelling and pain, and at his Board hearing he suggested that he suffered an original injury to his epididymis when he ran into the corner of a metal mat in service.

The VA examiner also concluded that there was no diagnosis of gastritis because upper gastrointestinal test results were needed; that there were no findings of malnutrition; and, that any stomach condition did not cause significant anemia.  Such reasoning is inadequate, especially where the examiner has identified missing test results which are necessary to form an opinion.  The Board observes that since 2008 the Veteran has reported severe active chronic gastritis, with symptoms such as painful stomach problems, bloody stools, and a burning sensation from his throat to his stomach.  

The October 2008 VA examination assessing the severity of the Veteran's restless leg syndrome is approximately six and a half years old.  Since that time the treatment records and the Veteran's reports suggest that his symptomatology has increased.  

In 2008 the VA examiner opined that there was most likely no peripheral nerve involvement in the Veteran's bilateral restless leg syndrome; however, it is unclear that there was objective testing of the peripheral nerves, such that the examination was incomplete.  In February 2011 the Veteran requested that his bilateral restless leg syndrome should be considered 10 percent disabling , or mild, due to symptoms of pain and tender points in his lower legs, fatigue and flexion difficulty.  At his hearing it was requested that he be awarded at least 10 percent for each leg.  

In sum, the October 2008 VA examination provided inadequate reasoning to support its opinions, and another VA examination is required to determine the etiology of the Veteran's claimed costochondritis, right cubital tunnel syndrome, epididymitis, and gastritis.  Further, due to the passage of time and additional reported symptomatology another VA examination should be afforded the Veteran to determine the current severity of his service-connected restless leg syndrome.

Finally, any outstanding VA treatment records since January 2012 should be associated with the record.


Apportionment

At the outset, the Board notes that a claim for an apportionment is a "contested claim" and is subject to the provisions of 38 U.S.C.A. § 7105A and the special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In this case, it is not clearly shown that the VA has fulfilled its obligations under the procedures relating to contested claims.  

In June 2013 a special apportionment decision awarded payment of the Veteran's disability benefits on behalf of his children; however, he appealed this decision in July 2013.  As no SOC has been issued to address the Veteran's timely NOD on the matter of the propriety of the apportionment, the Board must remand the issue to direct for an appropriate SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record any available outstanding VA treatment records since January 2012.  

2.  Schedule the Veteran for a VA examination(s) to determine whether he has, and if so, the nature and etiology of his (1) costochondritis, (2) right cubital tunnel syndrome, (3) epididymitis, and (4) gastritis, and to determine the severity of his (5) restless leg syndrome.  The claims folder, to include access to Virtual VA and VBMS, must be available to, and reviewed by the examiner(s).  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Following examination, the examiner is requested to opine whether it is at least as likely as not that:

It is noted that the questions below contemplate that the disorder is found.  If any of these claimed disorders are not present, that should be clearly set out.

i.  costochondritis is related to or caused by service or any incident therein

ii.  cubital tunnel syndrome is related to or caused by service or any incident therein, to include the crush injury sustained in a motor vehicle accident

iii.  epididymitis is related to or caused by service or any incident therein, to include hitting his testicle on a sharp corner of a metal mat while in service

iv.  gastritis is related to or caused by service or any incident therein.

When addressing the issues in (i) through (iv), the examiner should also consider all reports and documentations of the related symptomatology that occurred in and/or since service.  The Veteran is competent to report experiencing symptomatology and events.

In addition, the examiner is requested to complete the related Disability Benefits Questionnaires for service-connected (v) restless leg syndrome.  

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, considering the Veteran's competent lay reports of observable symptomatology, and citing the findings leading to the conclusions.

3.  Prepare a Statement of the Case regarding the issue of whether apportionment of disability benefits for the Veteran's children was proper.  Follow the provisions for simultaneously contested claims.  This is required unless the matter is resolved by the Veteran's withdrawal of the notice of disagreement.  If, and only if, a timely substantive appeal is filed, should the issue be returned to the Board.

4.  After completion of the above, readjudicate the claims.  If any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


